Name: Council Decision (Euratom) 2015/1990 of 26 October 2015 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  research and intellectual property;  world organisations;  EU institutions and European civil service;  technology and technical regulations
 Date Published: 2015-11-06

 6.11.2015 EN Official Journal of the European Union L 290/8 COUNCIL DECISION (EURATOM) 2015/1990 of 26 October 2015 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 4 and the second paragraph of Article 101 thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 21 October 2013, the Council authorised the Commission to open negotiations for the establishment of an Agreement continuing the International Science and Technology Center between the European Union and the European Atomic Energy Community (Euratom) acting as one Party, Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America (the Agreement). (2) Those negotiations have been successfully completed and the Agreement was initialled on 22 June 2015. (3) The Agreement also covers matters falling under competences of Euratom. (4) The signing of the Agreement is subject to a separate procedure as regards matters falling under the Treaty on European Union and Treaty on the Functioning of the European Union. (5) The conclusion of the Agreement by the Commission, acting on behalf of Euratom, should be approved as regards matters falling within the competence of Euratom, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center is hereby approved (1). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 October 2015. For the Council The President F. MOGHERINI (1) The text of Agreement will be attached to the Council Decision on the conclusion, on behalf of the Union, of the Agreement continuing the International Science and Technology Center.